DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US Pub No 2019/0186853).
In regard to claim 1, Jin discloses a method of determining a coolant condition of a vehicle (Abstract: “method for diagnosing a lack of coolant”), the method comprising:
in a vehicle, including an electric water pump (EWP) for circulating a coolant (for example, see Paragraph 0041: “a driving current supplied to the coolant pump”),
acquiring driving state information of a water pump while the water pump is driven, by a controller (gathering RPM versus current data, see Paragraphs 00-20 0028; also see Paragraph 0024 which states that the RPM data is gathered by a controller for use in controlling the cooling system);
calculating a ripple value of a driving state from the acquired driving state information of the water pump, by the controller (Paragraph 0028, especially, discuses measuring a variation pattern in the RPM of the pump, this “variation pattern” is 
comparing the calculated ripple value with a reference value to determine a condition of a coolant, by the controller (Paragraph 0028: “by tracing the variation pattern of the RPM of the coolant pump and the variation pattern of the driving current of the coolant pump, it is possible to accurately diagnose the lack of coolant”).
In regard to claim 2, Jin disclose the method of claim 1, wherein, when the calculated ripple value is equal to or greater than the reference value, the controller determines the condition of the coolant as an insufficient coolant condition among a normal coolant condition and the insufficient coolant condition.
As discussed in, at least, Paragraph 0028 and shown in Fig 3, a larger than expected variation in the RPM/current data (considered as a “ripple value” being greater than a reference, see especially the boxed area in Fig 3) indicates an insufficient coolant amount.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.